DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed on February 24, 2020. 
Claims 1-15 are currently pending and have been examined. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. JP2019-156850, filed on August 29, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 24, 2020; May 1, 2020 and March 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

“a calculator that calculates…” in claim 1 and 10 and “an action planning unite that plans…” in claim 4 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Note that a part or all of the transport system 1 in the embodiments described above may be realized by a computer. In this case, the realization may be performed by recording a program for realizing this control function in a computer-readable recording medium and causing a computer system to read and execute the program recorded in this recording medium.” And “For example, the program may also be a program for causing a computer of the control device to execute a holding plan step of calculating…” [0180-0184]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The “an aspect ratio […] greater than 1” limitation is unclear as claimed. Consequently, the specification must be relied upon to determine the metes and bounds of the claimed limitation. In light of the specification paragraphs [0123], [0128], and [0171] where an aspect ratio is mentioned, “an aspect ratio […] greater than 1” is still unclear and not sufficiently defined. 
As a result, claims 8-9 are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose what an aspect ratio greater than 1 defines. For the purposes of compact prosecution, “an aspect ratio greater than 1” is assumed to be when a sufficient amount of adsorption units are effectively engaged with an object resulting in a high quality grasp.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US Pub No. 20190001508).
Regarding Claim 1 (and similarly Claim 10), Li discloses:
A handling device comprising: a holder capable of holding an object; (“a robot provided with the gripper 1” [0184])
A control device (“The control unit 60” [0038])
a calculator that calculates an estimated holding safety factor when the holder holds the object; and (“The first function unit 110 calculates a grasp quality evaluation value Q” [0049])
a controller that causes the holder to hold the object on the basis of the estimated holding safety factor calculated by the calculator (“If the grasp quality evaluation value Q calculated by using all the fingers 10, 20, 30, and 40 that are in contact with the object, is equal to or larger than the threshold value Q.sub.lim, a control target value of each motor at least including a desired torque T.sub.des of the motor is calculated in order to use all of the fingers 10, 20, 30, and 40 for controlling object motion” [0050])

Regarding Claim 15, Li also discloses:
A computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer (“the gripper control device including: a controller; and a memory storing a program…” [0006]) to function as the control device of claim 10. (See Claim 1(10) rejection above)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 20190001508) in view of Borst (Grasp Planning: How to Choose a Suitable Task Wrench Space, 2004, IDS).
Regarding Claim 2 (and similarly Claim 11), Li does not disclose calculating a holding safety factor on the basis of contact area information regarding an area where the holder and the object are in contact with one another. However, Borst discloses:
wherein the calculator calculates the estimated holding safety factor on the basis of contact area information on an area in which the holder and the object are in contact and distance information on a distance between a center of a contact surface on which the holder and the object are in contact and a center of gravity of the object (“Any force acting at a contact point on the object also creates a torque relative to a reference point r that can be arbitrarily chosen. Often the center of mass is used as that reference point to give it a physical meaning.” See accompanying torque equation. [A. The Grasp Wrench Space, Pg. 321])
Borst discloses using information related to grasp contact area and distance from the grasp contact points to the object’s center of gravity in order to determine a suitable task wrench space (quality grasping method). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Borst on considering contact relative to center of mass in order to effectively grasp an object.
Regarding Claim 3 (and similarly Claim 12), Li does not disclose calculating a holding safety factor on the basis of a numerical value obtained with values defining a pressure enabling adsorption (grasping Borst discloses:
wherein the calculator calculates the estimated holding safety factor on the basis of a numerical value obtained by dividing a pressure enabling adsorption of a contact surface on which the holder and the object are in contact ((“The Grasp Wrench Space (GWS) should contain all wrenches that a given grasp can counterbalance by applying forces in its k contacts. This space can be composed from all k cone wrench spaces…” See equation (3). [A. The Grasp Wrench Space, Pg. 321] and “The wrenches that are expected to occur for a given task can be specified as a so-called Task Wrench Space (TWS).” [B. The Task Wrench Space, Pg. 321] – grasp force.) by a value indicating a stress obtained by dividing a distance between a center of the contact surface of the holder and the object and a center of gravity of the object (“The OWS should contain any wrench that can be created by a distribution of n disturbance forces acting anywhere on the surface of the object […] The OWS can again be composed of the union of cone wrench spaces…” See equation (4). [C. The Object Wrench Space, Pg. 321] – distance between grasp contact points. “For the general case, the “mass wrench space” (MWS) generated by gravity g acting in any direction in the center of mass (m) (dependent on the object rotation)…” See equation (5). [C. The Object Wrench Space, Pg. 321] – object center of gravity.) by a geometrical moment of inertia with the contact surface of the holder and the object set as a cross-section. 
Borst discloses using a combination of grasping force (pressure enabling adsorption), distance between grasp contact points and the object’s COG (distance between a center of the contact surface of the holder and a center of gravity of the object). While Borst is silent with respect to ‘considering a geometrical moment of inertia of the object,’ such limitations would have been obvious to one of ordinary skill in the art as the moment of inertia directly affects the forces Li to include the teachings of Borst on considering contact relative to center of mass and the objects moment of inertia in order to effectively grasp and move an object.

Claim(s) 4-5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 20190001508) in view of Nakamoto (US Pub No. 20190283251), and further in view of Matanya (Combined Grasp and Manipulation Planning as a Trajectory Optimization Problem, 2012, IDS).
	Regarding Claim 4 (and similarly Claim 13), Li does not disclose an action planning unit that plans a motion route of the holder, and causing the holder to operate on the basis of the motion method planned by the action planning unit. However, Nakamoto discloses:
an action planning unit that plans a motion method including a motion route of the holder, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
the controller causes the holder to operate on the basis of the motion method planned by the action planning unit (See Fig. 5 planner 540 contained within control device 500)
Neither Li nor Nakamoto disclose calculating a direction of contact distribution for a distribution on a contact surface on which the holder and the object are in contact, and causing the action planning unit to plan the motion method of the holder such that the estimated holding safety Matanya discloses:
wherein the calculator calculates a direction of contact distribution for a distribution on a contact surface on which the holder and the object are in contact, (“When the regions of high cost are ignored and “good” grasps are examined, namely those with the fingers on opposing sides of the object, more interesting task-related behavior is observed as the cost function reflects the subtleties of  the manipulation […] it can be seen where the control effort is more sensitive to contact location. Unsurprisingly, when high internal forces are required a great deal of control effort can be saved by improving the grasp. [III. Contact Placement Optimization, D. Planar Example, Pg. 588])
the controller causes the action planning unit to plan the motion method of the holder such that the estimated holding safety factor is equal to or greater than a target value on the basis of the direction of contact distribution calculated by the calculator, (“The solution to the combined trajectory and grasp location optimization problem (22) for the 2D object manipulation example of the previous section if graphically illustrated in Figure 5 […] the optimization solution has placed the trailing contact location in an offset position that allows it to push and rotate the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact location in parallel with the object path.” [IV. Manipulator Path Planning Optimization, E. Post-Grasp Optimization Example, Pg. 590])
Matanya discloses a solution (pushing and rotating the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact location in parallel with the object path) to successfully hold the object during movement. It would have been obvious to one of ordinary skill in the art at the time of filling Li to include the teachings of Nakamoto on a planning unit that plans a motion method and a controller that operates the robot in accordance to the planned motion method and the teachings of Matanya on calculating a motion method for the robot that keeps the holding contact location in line with the object’s path in order to reduce control effort required by the robot.
	Regarding Claim 5, Li does not disclose planning a plurality of motion methods in advance and causing the holder to operate on the basis of the best motion method selected by the action planning unit. However, Nakamoto discloses:
wherein the action planning unit plans a plurality of motion methods in advance, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
the controller causes the holder to operate on the basis of the best motion method selected by the action planning unit (See Fig. 5 planner 540 contained within control device 500)
Neither Li nor Nakamoto disclose selecting the best motion method capable of maintaining the highest estimated holding safety factor among the plurality of motion methods on the basis of the direction of contact distribution calculated by the calculator. However, Matanya discloses:
the controller causes the action planning unit to select the best motion method capable of maintaining the highest estimated holding safety factor among the plurality of motion methods on the basis of the direction of contact distribution calculated by the calculator (“The optimization solution has placed the trailing contact location in an offset position that allows it to push and rotate the object towards the desired configuration while minimizing necessary frictional forces by attempting to maintain the contact locations in parallel with the object path.” [IV. Manipulator Path Planning Optimization, E. Post-Grasp Optimization Example, Pg. 590])
Matanya discloses an optimization solution that minimizes necessary frictional forces required to hold an object during movement (highest holding safety factor relative to other movement methods). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Nakamoto on a planning unit that plans a motion method and a controller that operates the robot in accordance to the planned motion method and the teachings of Matanya on using the best motion method that maintains a high holding safety factor in order to reduce control effort required by the robot.
Claim(s) 6-7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 20190001508) in view of Nakamoto (US Pub No. 20190283251), and further in view of Amir (Task-relevant grasp selection: A joint solution to planning grasps and manipulative motion trajectories, 2016, IDS).
	Regarding Claim 6 (and similarly Claim 14), Li does not disclose planning a motion route information on a motion route of the holder. However, Nakamoto discloses:
an action planning unit that plans motion route information on a motion route of the holder, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and 
Neither Li nor Nakamoto disclose calculating a holding method of the holder on the basis of the motion route information planned by the action planning unit and calculates the estimated holding safety factor for the holding method, and causing the holder to operate on the basis of the holding method calculated by the calculator such that the estimated holding safety factor is equal to or greater than a target value. However, Amir discloses:
wherein the calculator calculates a holding method of the holder on the basis of the motion route information planned by the action planning unit and calculates the estimated holding safety factor for the holding method, and (“Given an example of a successful grasp, the kernels can be computed. Consequently, a set of grasp candidates can be sampled from the kernels and the corresponding likelihood can be computed using eq. (3). Hence, this model provides us with a space of possible grasp solutions and the corresponding likelihood.” [II. Learning and Generation of Grasps for Arbitrarily Shaped Objects, Pg. 909] and “We are interested in manipulability that expresses the manipulation capability of the robotic arm along the corresponding object trajectory […] we are interested to select a grasp candidate which not only maximizes the grasp likelihood based on a demonstration and local object shape, but also results in a higher task-relevant manipulability.” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
the controller causes the holder to operate on the basis of the holding method calculated by the calculator such that the estimated holding safety factor is equal to or greater than a target value (“Then, the corresponding manipulability along the trajectory 
Amir discloses using a grasp that maximizes grasp success rate and improves task-relevant manipulability (high holding safety factor relative to other methods and poses). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Nakamoto on a planning unit that plans a motion method and the teachings of Amir on calculating holding methods and their respective success likelihoods and controlling the robot in accordance to the most successful holding method in order to reduce control effort required by the robot.
	Regarding Claim 7, Li does not disclose planning a plurality of types of motion route information in advance. However, Nakamoto discloses:
wherein the action planning unit plans a plurality of types of motion route information in advance, (“The movement plan generator 542 generates a movement plan for moving the object O held at the movement source S1 to the movement destination S2 based on the features (the size, the shape, and the like) of the object O, obstacles between the movement source S and the movement destination S2, other restriction conditions, and the like. The movement plan, for example, includes a movement path (track) of the holder 100, a speed of the holder 100, an acceleration of the holder 100, and the like for moving the object O.” [0046])
Neither Li nor Nakamoto disclose calculating a plurality of holding methods of the holder on the basis of the plurality of types of motion route information planned by the action planning unit in advance and calculates the estimated holding safety factor for the plurality of holding method, and causing the holder to operate on the basis of the best holding method capable of maintaining Amir discloses:
the calculator calculates a plurality of holding methods of the holder on the basis of the plurality of types of motion route information planned by the action planning unit in advance and calculates the estimated holding safety factor for the plurality of holding methods, and (“Given an example of a successful grasp, the kernels can be computed. Consequently, a set of grasp candidates can be sampled from the kernels and the corresponding likelihood can be computed using eq. (3). Hence, this model provides us with a space of possible grasp solutions and the corresponding likelihood.” [II. Learning and Generation of Grasps for Arbitrarily Shaped Objects, Pg. 909] and “We are interested in manipulability that expresses the manipulation capability of the robotic arm along the corresponding object trajectory […] we are interested to select a grasp candidate which not only maximizes the grasp likelihood based on a demonstration and local object shape, but also results in a higher task-relevant manipulability.” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
the controller causes the holder to operate on the basis of the best holding method capable of maintaining the highest estimated holding safety factor among the plurality of holding methods calculated by the calculator (“The computed manipulability is then used to find the optimal grasp poses by eq. (16).” [III. Selecting Grasps that Maximise Task-Relevant Manipulability, Pg. 911])
Amir discloses using a grasp that maximizes grasp success rate and improves task-relevant manipulability (high holding safety factor relative to other methods and poses). It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Nakamoto on a planning unit that plans a motion method and the  Amir on calculating holding methods and their respective success likelihoods and controlling the robot in accordance to the most successful holding method in order to reduce control effort required by the robot.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pub No. 20190001508) in view of Zevenbergen (US-9205558). Claims have been examined as best understood in lieu of the 112 rejections. 
	Regarding Claim 8, Li discloses:
A handling device comprising: a holder capable of holding an object; and (“a robot provided with the gripper 1” [0184])
Li fails to disclose controlling, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction. However, Zevenbergen discloses:
a controller that controls, when an aspect ratio of a contact area in which the holder and the object are in contact is greater than 1 and a direction intersecting a direction with the smallest spread degree in distribution on the contact surface is set as a specific distribution direction, an operation of the holder such that the holder holding the object moves in the specific distribution direction. (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory 
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
	Regarding Claim 9, Li does not disclose a holding surface for holding the object, setting a reference axis associated with the specific distribution direction on the holding surface, and controlling the operation of the holder on the basis of the reference axis. However, Zevenbergen discloses:
wherein the holder has a holding surface for holding the object, and (“A robotic manipulator (e.g., a robotic arm) may be equipped with such a gripper in order to pick up and/or move objects, such as boxes.” See Col. 3, Lines 11-23)
the controller sets a reference axis associated with the specific distribution direction on the holding surface, and controls the operation of the holder on the basis of the reference axis (“More specifically, a particular optimization of the suction gripper resulting in a certain subset of active suction cups may produce a certain amount of gripping force on the object. In some examples, this total gripping force may be estimated using the sensor data from the in-line sensors indicative of the vacuum pressures of individual suction cups. The total gripping force may indicate a current maximum gripping capability of the gripper that may be used to determine a trajectory that won't cause the gripper to drop the object.” See Col. 18, Lines 41-67 and Col. 19, Lines 1-5)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Li to include the teachings of Zevenbergen in order to reduce control effort required by the robot and not drop the object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664